Citation Nr: 1746592	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served a period of active duty training from August 1976 to November 1976, with additional active service from September 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Veteran's claims to reopen entitlement to service connection for PTSD and bipolar disorder and entitlement to a TDIU were last adjudicated by the RO in a May 2012 statement of the case.  

Appellants are entitled to a review of claims denied by VA.  38 U.S.C.A. § 7104(a) (West 2014).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellant's can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2016).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, relevant evidence, including numerous VA mental health records, were added to the file by VA since the last statement of the case and since the most recent waiver of AOJ review provided by the Veteran's representative.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ.  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case addressing the appeal for whether new and material evidence has been received to reopen the claims of entitlement to service connection for PTSD and bipolar disorder and entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


